 

Exhibit 10.1

 



BIONIK LABORATORIES CORP.

 

PROMISSORY NOTE

 

Principal Amount: US$590,000.00 Issue Date: May 24, 2018

 

Bionik Laboratories Corp., a Delaware corporation (the “Company”), for value
received, hereby promises to pay to RGD Investissements S.A.S. or its permitted
assigns or successors (the “Holder”), the principal amount of Five Hundred
Ninety Thousand Dollars (US$590,000.00) (the “Principal Amount”), without
demand, on the Maturity Date (as hereinafter defined), together with any accrued
and unpaid interest due thereon. This Note shall bear interest at a fixed rate
of 1% per month, beginning on the Issue Date. Interest shall be computed based
on a 360-day year of twelve 30-day months and shall be payable, along with the
Principal Amount, on the Maturity Date. Payment of all principal and interest
due shall be in such coin or currency of the United States of America as shall
be legal tender for the payment of public and private debts at the time of
payment.

 

1.       Definitions.

 

1.1       Definitions. The terms defined in this Section 1 whenever used in this
Note shall have the respective meanings hereinafter specified.

 

“Event of Default” shall have the meaning set forth in Section 4.1.

 

“Holder” or “Holders” means the Person named above or any Person who shall
thereafter become a recordholder of this Note in accordance with the terms
hereof.

 

“Issue Date” means the issue date stated above.

 

“Maturity Date” shall mean April 30, 2019.

 

“Note” means this Note, as amended, modified or restated.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, joint venture, unincorporated organization or any
government, governmental department or agency or political subdivision thereof.

 

2.       GENERAL PROVISIONS.

 

2.1       Loss, Theft, Destruction of Note. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note and, in the case of any such loss, theft or destruction, upon receipt
of indemnity or security reasonably satisfactory to the Company, or, in the case
of any such mutilation, upon surrender and cancellation of this Note, the
Company will make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Note, a new Note of like tenor and unpaid principal amount dated as of
the date hereof. This Note shall be held and owned upon the express condition
that the provisions of this Section 2.1 are exclusive with respect to the
replacement of a mutilated, destroyed, lost or stolen Note and shall preclude
any and all other rights and remedies notwithstanding any law or statute
existing or hereafter enacted to the contrary with respect to the replacement of
negotiable instruments or other securities without their surrender.

 



1 

 

 

2.2       Prepayment. This Note may be prepaid by the Company in whole or in
part.

 

3.       STATUS; RESTRICTIONS ON TRANSFER.

 

3.1       Status of Note. This Note is a direct, general and unconditional
obligation of the Company, and constitutes a valid and legally binding
obligation of the Company, enforceable in accordance with its terms subject, as
to enforcement, to bankruptcy, insolvency, reorganization and other similar laws
of general applicability relating to or affecting creditors’ rights and to
general principles of equity. This Note does not confer upon the Holder any
right to vote or to consent or to receive notice as a stockholder of the
Company, as such, in respect of any matters whatsoever, or any other rights or
liabilities as a stockholder.

 

3.2       Covenants. In addition to the other covenants and agreements of the
Company set forth in this Note, the Company covenants and agrees that so long as
this Note shall be outstanding, if any one or more events occur which constitute
or which, with the giving of notice or the lapse of time or both, would
constitute an Event of Default or if the Holder shall demand payment or take any
other action permitted upon the occurrence of any such Event of Default, the
Company will forthwith give notice to the Holder, specifying the nature and
status of the Event of Default or other event or of such demand or action, as
the case may be.

 

4.       REMEDIES.

 

4.1       Events of Default. “Event of Default” wherever used herein means any
one of the following events:

 

(a)       Default in the due and punctual payment of the principal of, or any
other amount owing in respect of (including interest), this Note when and as the
same shall become due and payable;

 

(b)       Default in the performance or observance of any covenant or agreement
of the Company in this Note (other than a covenant or agreement a default in the
performance of which is specifically provided for elsewhere in this Section
4.1), and the continuance of such default for a period of 10 days after there
has been given to the Company by the Holder a written notice specifying such
default and requiring it to be remedied;

 

(c)       The entry of a decree or order by a court having jurisdiction
adjudging the Company as bankrupt or insolvent; or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Company under the Federal Bankruptcy Code or any other applicable
federal or state law, or appointing a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Company or of any substantial
part of its property, or ordering the winding-up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of 60 calendar days;

 



2 

 

 

(d)       The institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under the Federal Bankruptcy Code or
any other applicable federal or state law, or the consent by it to the filing of
any such petition or to the appointment of a receiver, liquidator, assignee,
trustee or sequestrator (or other similar official) of the Company or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors;

 

(e)       The Company seeks the appointment of a statutory manager or proposes
in writing or makes a general assignment or an arrangement or composition with
or for the benefit of its creditors or any group or class thereof or files a
petition for suspension of payments or other relief of debtors or a moratorium
or statutory management is agreed or declared in respect of or affecting all or
any material part of the indebtedness of the Company; or

 

(f)       It becomes unlawful for the Company to perform or comply with its
obligations under this Note.

 

4.2       Effects of Default. If an Event of Default occurs and is continuing,
then and in every such case the Holder may declare this Note to be due and
payable immediately, by a notice in writing to the Company, and upon any such
declaration, the Company shall pay to the Holder the outstanding principal
amount of this Note plus all accrued and unpaid interest through the date the
Note is paid in full.

 

4.3       Remedies Not Waived; Exercise of Remedies. No course of dealing
between the Company and the Holder or any delay in exercising any rights
hereunder shall operate as a waiver by the Holder. No failure or delay by the
Holder in exercising any right, power or privilege under this Note shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

 

5.       MISCELLANEOUS.

 

5.1       Severability. If any provision of this Note shall be held to be
invalid or unenforceable, in whole or in part, neither the validity nor the
enforceability of the remainder hereof shall in any way be affected.

 

5.2       Notice. Where this Note provides for notice of any event, such notice
shall be given (unless otherwise herein expressly provided) in writing and
either (a) delivered personally, (b) sent by certified, registered or express
mail, postage prepaid or (c) sent by facsimile or other electronic transmission,
and shall be deemed given when so delivered personally, sent by facsimile or
other electronic transmission (confirmed in writing) or mailed. Notices shall be
addressed, if to Holder, to its address as provided in the books and records of
the Company or, if to the Company, to its principal office.

 

5.3       Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of Delaware (without giving effect to any
conflicts or choice of law provisions that would cause the application of the
domestic substantive laws of any other jurisdiction).

 



3 

 

 

5.4       Forum. The Holder and the Company hereby agree that any dispute which
may arise out of or in connection with this Note shall be adjudicated before a
court of competent jurisdiction in the State of Delaware and they hereby submit
to the exclusive jurisdiction of the courts of the State of Delaware, as well as
to the jurisdiction of all courts to which an appeal may be taken from such
courts, with respect to any action or legal proceeding commenced by either of
them and hereby irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum.

 

5.5       Headings. The headings of the Articles and Sections of this Note are
inserted for convenience only and do not constitute a part of this Note.

 

5.6       Amendments. This Note may be amended or waived only with the written
consent of the Company and the Holder.

 

5.7       No Recourse Against Others. The obligations of the Company under this
Note are solely obligations of the Company and no officer, employee or
stockholder shall be liable for any failure by the Company to pay amounts on
this Note when due or perform any other obligation.

 

5.8       Assignment; Binding Effect. This Note may be assigned by the Company
without the prior written consent of the Holder. This Note shall be binding upon
and inure to the benefit of both parties hereto and their respective permitted
successors and assigns.

 

[Signature on the Following Page]


 

 

4 

 

 

In Witness Whereof, the Company has caused this Note to be signed by its duly
authorized officer on the date hereinabove written.

 

  Bionik Laboratories Corp.         By: /s/ Eric Dusseux   Name: Eric Dusseux  
Title: CEO



 



Signature Page to Promissory Note



